DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application
No. 16/804407 filed on 28 February 2020.
Claims 1-20 are pending. Claims 1, 11 and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, the abbreviated words “DAL” and “API” need to be spelled out at least once. The Examiner notices that they are spelled out in claim 9. However, claim 10 depends on claim 1, not claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavicek et al. (U.S. PGPUB No. 2015/0178122 A1, hereinafter “Slavicek”) in view of Willard et al. (U.S. PGPUB No. 2012/0124080 A1, hereinafter “Willards”).

Regarding claim 1, Slavicek teaches a method, comprising:
receiving, from an application by a transaction router module executing on a computer system, a request for a first database transaction, wherein the first database transaction includes first and second application operations (Slavicek Fig. 3 and ¶0045, i.e., a JPA implementation (transaction router module) received a request from HA application and starts a composite transaction including sub-transactions corresponding to each database of the plurality of databases (first and second application operations));
translating, by the transaction router module:

the second application operation to one or more second database operations using an ORM library (Slavicek ¶0045, i.e., multiple application operations (sub-transactions) are created, ¶0048, i.e., accessing, persisting, and managing data between Java entities/classes and a relational database. JPA is a standard industry approach for Object to Relational Mapping (ORM) in the Java Industry); and 
determining, by the transaction router module, one or more database connections for the one or more first database operations and the one or more second database operations (Slavicek ¶0045, i.e., establish a connection to databases of plurality of databases).
	Slavicek fails to explicitly teach a first and second ORM libraries. However, in the same field of endeavor, Willard teaches multiple object relational mapping libraries (ORMs) are used (Willard ¶0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slavicek by incorporating the teachings of Willard. The motivation would be to enhance the transaction manager of Slavicek by utilizing  the model manager configured to manage the mapping of Java classes to a SQL 

	As to claim 2, Slavicek as modified by Willard also teaches the method of claim 1, further comprising:
accessing, by the transaction router module, mapping information that specifies mappings between data sources and transaction manager modules in a set of transaction manager modules included in the transaction router module (Slavicek ¶0046, i.e., using JPA implementation, ¶0048, i.e., accessing, persisting, and managing data between Java entities/classes and a relational database. JPA is a standard industry approach for Object to Relational Mapping (ORM) in the Java Industry); and
selecting, by the transaction router module, a transaction manager module to process the first database transaction based on a data source of the first database transaction and the mapping information (Slavicek ¶0046, “JTA 318 defines a set of interfaces for HA application 106 to demarcate transactions' boundaries”).

As to claim 3, Slavicek as modified by Willard also teaches the method of claim 2, wherein the selected transaction manager module accesses different data sources for the first and second database operations using database connections corresponding to the different data sources (Slavicek ¶0046, “JTA 318 may have control over the sub-transactions that are executed against their applicable databases”).

As to claim 4, Slavicek as modified by Willard also teaches the method of claim 2, further comprising:
receiving, by the transaction router module a configuration file that specifies one or more data sources accessed by the application (Slavicek ¶0045, i.e., a connection factory to establish a connection to databases of plurality of databases); and 
generating, by the transaction router module based on the specified one or more data sources, the set of transaction manager modules and the mapping information (Slavicek ¶0048, i.e., JPA implementations (transaction manager modules) that work with all certified databases (one or more data sources) and the mapping information (ORM)).

As to claim 5, Slavicek as modified by Willard also teaches the method of claim 2, wherein a first data source specified in the first database transaction is organized according to a first database schema, and wherein a second data source specified in the first database transaction is organized according to a second database schema (Slavicek ¶0047, “all databases that are certified for the particular JPA provider may be used to provide high availability for HA application 106 with the databases. High-availability layer 112 may work with any database that is supported by the JPA implementation”, i.e., first and second data sources are databases with different schema but are certified to work with the JPA implementation (transaction manager module)).


As to claim 6, Slavicek as modified by Willard also teaches the method of claim 2, wherein a first data source specified in the first database transaction is a first database and wherein a second data source specified in the first database transaction is a second, different database (Slavicek ¶0047, “all databases that are certified for the particular JPA provider may be used to provide high availability for HA application 106 with the databases. High-availability layer 112 may work with any database that is supported by the JPA implementation”, i.e., first and second data sources are different databases).

As to claim 7, Slavicek as modified by Willard also teaches the method of claim 1, further comprising:
processing, by the transaction router module using different threads, multiple requests for different database transactions that access different data sources, wherein the processing includes generating multiple transaction objects for the first database transaction (Slavicek ¶0028, i.e., the single composite transaction (first database transaction) is processed in parallel to plurality of databases (multiple threads)).

As to claim 8, Slavicek as modified by Willard also teaches the method of claim 7, wherein the processing further includes:


As to claim 9, Slavicek as modified by Willard also teaches the method of claim 7, wherein the multiple requests for different database transactions are generated using different data access layer (DAL) application programming interfaces (APIs) that include different corresponding ORM libraries (Slavicek ¶0027, i.e., persistent layer 110 and high-availability layer 112, and ¶¶0029-0030, i.e., API 160 is invoked based on ORM mapping).

As to claim 10, Slavicek as modified by Willard also teaches the method of claim 1, further comprising:
receiving, by the transaction router module, transaction requests from first and second applications using different DAL APIs (Salvicek ¶0026);
determining, by the transaction router module for the first and second application, whether a first list of transaction manager modules is available to the applications (Salvicek ¶0045); and 
accessing, by the transaction router module based on the determining, one of the first list of transaction manager modules and a second list of transaction manager modules (Salvicek ¶0046).



Claim 12 recites the limitations substantially similar to those of claim 2 and is similarly rejected. 

Claim 13 recites the limitations substantially similar to those of claim 3 and is similarly rejected. 

Claim 14 recites the limitations substantially similar to those of claim 4 and is similarly rejected. 

Claim 15 recites the limitations substantially similar to those of claim 7 and is similarly rejected. 

Regarding claim 16, Slavicek teaches a method, comprising: 
receiving, from an application by a transaction router module executing on a computer system, a request for a first database transaction, wherein the first database transaction includes first and second application operations ((Slavicek Fig. 3 and ¶0045, i.e., a JPA implementation (transaction router module) received a request from HA application and starts a composite transaction including sub-transactions corresponding to each database of the plurality of databases (first and second application operations));

the first application operation to one or more first database operations using an object relational mapping (ORM) library (Slavicek ¶0045, i.e., multiple application operations (sub-transactions) are created, ¶0048, i.e., accessing, persisting, and managing data between Java entities/classes and a relational database. JPA is a standard industry approach for Object to Relational Mapping (ORM) in the Java Industry); and 
the second application operation to one or more second database operations using an ORM library (Slavicek ¶0045, i.e., multiple application operations (sub-transactions) are created, ¶0048, i.e., accessing, persisting, and managing data between Java entities/classes and a relational database. JPA is a standard industry approach for Object to Relational Mapping (ORM) in the Java Industry); 
determining, by the transaction router module, one or more database connections for the one or more first database operations and the one or more second database operations (Slavicek ¶0045, i.e., establish a connection to databases of plurality of databases); and 
accessing, by the transaction router module based on the determined database connections: 
a first data source for the one or more first database operations (Slavicek ¶0046, “JTA 318 may have control over the sub-transactions that are executed against their applicable databases”); and 

Slavicek fails to explicitly teach a first and second ORM libraries. However, in the same field of endeavor, Willard teaches multiple object relational mapping libraries (ORMs) are used (Willard ¶0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slavicek by incorporating the teachings of Willard. The motivation would be to enhance the transaction manager of Slavicek to utilize the Willard’s model manager configured to manage the mapping of Java classes to a SQL table. By exposing specific instances of the ontology as Java beans, which are a relatively standard tool in the programming world, the RDF may be made more programmatically friendly to potential users (or re-users) of the system (Willard ¶0036).

Claim 17 recites the limitations substantially similar to those of claim 2 and is similarly rejected. 

Claim 18 recites the limitations substantially similar to those of claim 7 and is similarly rejected. 

As to claim 19, Slavicek as modified by Willard also teaches the method of claim 16, wherein the request for the first database transaction generated using a data access layer (DAL) application programming interface (API), and wherein a configuration file of .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavicek in view of Willard, and further in view of Kisman et al. (NPL, “Hibernate ORM Query Simplication Using Hibernate Criteria Extension (HCE)”, hereinafter “Kisman”).

As to claim 20, Slavicek as modified by Willard teaches the method of claim 16 but fails to explicitly teach wherein the first ORM library is a database abstraction layer (DBAL) library, and wherein the second ORM library is a hibernate library. However, in the same field of endeavor, Kisman teaches the first ORM library is a database abstraction layer (DBAL) library (Kisman Abstract, page 1, left column, i.e., database manipulation layer), and wherein the second ORM library is a hibernate library (Kisman Abstract, page 1, left column, i.e., Hibernate Criteria Extension (HCE) library). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slavicek and Willard by incorporating the teachings of Kisman. The motivation would be to simplify hibernate criteria which provides API functions to simplify code and easily to be used (Kisman Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER KHONG/Primary Examiner, Art Unit 2157